 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1284 
In the House of Representatives, U. S., 
 
May 12, 2010 
 
RESOLUTION 
Resolution supporting the goals and ideals of International Learn to Fly Day, and for other purposes. 
 
 
Whereas, since the birth of flight, aviation has had a tremendous impact on the imagination, innovation, and economy of the United States;  
Whereas many of the Nation’s heroes have been pilots, including the Wright brothers, Charles Lindbergh, Amelia Earhart, Charles Chuck Yeager, the Nation’s astronauts and military aviators, and the flight crew of US Airways Flight 1549, among others;  
Whereas every one of these individuals had to learn to fly before they could achieve their greatness;  
Whereas there are approximately 600,000 pilots and approximately 230,000 commercial and general aviation airplanes in the United States;  
Whereas flight brings joy, inspiration, and a sense of accomplishment to those who fly for recreation, pleasure, and work;  
Whereas flight allows the movement of people and commodities across the Nation and around the world quickly and efficiently; and  
Whereas the third Saturday in May is an appropriate day to observe International Learn to Fly Day: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of National Learn to Fly Day; and  
(2)recognizes the contributions of flight instructors, flight schools, aviation groups, and industry in promoting and teaching the Nation’s next generation of pilots.  
 
Lorraine C. Miller,Clerk. 
